Title: To George Washington from Robert Fulton, 4 February 1797
From: Fulton, Robert
To: Washington, George


                        
                            Sir 
                            London Feby 4th 1797
                        
                        Last evening Mr King presented me with your Letter aquainting me of the Receipt
                            of my publication on Small Canals, which I hope you will Soon have time to Peruse in a
                            tranquel Retirement from the Buisy operations of a Public Life; Therefore Looking forward to
                            that period when the whole force of your Mind will Act upon the Internal improvement of our
                            Country, by Promoting Agriculture and Manufactures, I have little doubt but easy Conveyance,
                            the Great agent to other emprovements will have its due Weight And meet Your patronage.
                        For the mode of Giving easy Communication to every part of the American States,
                            I beg Leave to draw your Particular attention to the Last Chapter on Creative Canals; And
                            the expanded mind will trace down the time when they will penetrate into every district
                            Carrying with them the means of facilitating Manuel Labour and Rendering it productive—But
                            how to Raise a Sum in the different States, has been my Greatest difficulty. I first
                            Considered them as national Works. But perhaps an Incorporated Company of Subscribers, who
                            Should be Bound to apply half or a part of their profits to extension would be the best
                            mode. As it would then be their Interest to Promote the work, And Guard their emoluments.
                        
                        That Such a Work would answer to Subcribers appears from Such Information as I
                            have Collected; Relative to the Carriage from the Neighbourhood of Lancaster, to
                            Philadelphia. To me it appears that a Canal on the Small Scale might have been made to
                            Lancaster for 120 thousand £ and that the Carriage at 20 Shillings per ton would pay 14
                            thousand per Annum, of which 7,000 to Subscribers and 7,000 to extension. By this means in
                            about 10 Years they would touch the Susquehanna, and the trade would then so much increase
                            as to produce 30,000 per Annum, of Which 15,000 to Subscribers, the Remainder to extension;
                            Continuing thus till in About 20 Years the Canal would Run Into Lake Erie Yielding a
                            produce of 100,000 per Annum or 50 thousand to Subscribers, which is 40 per Cent:
                                hence the Inducement to Subscribe to such undertakings.
                        
                        Proceeding in this manner I find that In about 60 or 70 Years Penselvania would
                            have 9360 Miles of Canal, equal to Bringing Water Carriage within the easy Reach of every
                            house, nor would any house be more then 10 or 14 Miles from a Canal: By this Time the whole
                            Carriage of the Country would Come on Water even to Passengers—and following the present
                            Rate of Carriage in the Lancaster Road. it appears that the tolls would Amount to 4,000,000
                            per Year—Yet no one would pay more then 21 Shillings and 8d. per ton—whatever might be the
                            distance Conveyed, the whole would also be
                            
                                pond
                             Canal, in which there is an equal facility of conveyence each way. having made
                            this Calculation to Show that the Creative System, would be productive of Great emolument,
                            to Subscribers. It is only further to be observed that if each State was to Commence a
                            Creative System, It would fill the whole Country, and in Less then A Century bring Water
                            Carriage within the easy Cartage of every Acre of the American States, Conveying the Surplus
                            Labours of one hundred Millions of Men.
                        Hence Seeing that by System this must be the Result, I feel anxious that the
                            Public mind may be awakened to their true Interest: And Instead of directing Turnpike Roads
                            towards the Interior Country, or expending Large Sums in River navigations—Which must ever
                            be precarious and bad, I Could wish to See the Labour, and funds applied to Such a System As
                            would penetrate the Interior Country And bind the whole In the Bonds of social
                            Intercourse.
                        The Importance of this Subject I hope will plead my excuse for troubeling you
                            with So Long a Letter,, And in expectation of being Favoured with your thoughts on the System
                            and mode of Carrying it into effect. I Remain with the utmost Esteem And Sincere Respect
                            your most Obedient Servant
                        
                            Robt Fulton
                            
                        
                    